Citation Nr: 1000184	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connected death and 
Death and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1948 to 
September 1952.

The Veteran died in April 2004.  The appellant seeks benefits 
as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied a petition to reopen a 
final disallowed claim for service connection for the cause 
of the Veteran's death.

The appellant testified at a videoconference hearing before 
the undersigned Acting Veteran's Law Judge in May 2008.  A 
transcript of the hearing is associated with the claims file. 

In February 2009 the appellant submitted additional evidence 
without an accompanying waiver of RO review.  The majority of 
the evidence regards the appellant's finances.  Another piece 
of evidence reiterates the facts related to the appellant's 
claim for DIC under 38 U.S.C.A. § 1318 (and clear and 
unmistakable error (CUE)) regarding the Veteran's effective 
date for total disability for individual unemployability 
(TDIU) which are not currently in appellate status.  As the 
additional evidence does not pertain to the claim at issue, 
waiver of RO review is unnecessary.

During the May 2008 videoconference hearing the appellant's 
representative noted the appellant's belief that the 
September 1997 rating decision that granted the Veteran's 
claim for TDIU assigned an incorrect effective date for TDIU, 
and that the appellant believed CUE had been committed.  As 
38 C.F.R. § 3.22(b)(1) indicated that in DIC claims 
"entitlement to receive" can mean that the Veteran would 
have received TDIU continuously for ten years prior to his 
death but for CUE committed by the VA in a decision on a 
claim filed during his lifetime, the appellant's indication 
of CUE and entitlement to DIC under 38 U.S.C.A. § 1318 (as 
indicated from the May 2004 application) should be addressed 
together.  This issue is therefore REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The February 2005 RO rating decision that denied a claim 
of entitlement to service connection for cause of death was 
not timely appealed and is final.

3.  Evidence added to the record since the February 2005 
rating decision, by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection.


CONCLUSION OF LAW

As evidence received since the RO's February 2005 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for cause of death are 
not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant filed her claim to reopen in June 
2006.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in June 2006.  The 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in January 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court")  in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The Court 
held that upon receipt of an application for a claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Here, the appellant was provided Kent 
notice in the June 2006 letter.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records and post service 
treatment records were obtained and associated with the 
claims file.  

Furthermore, the appellant has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.



Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis

The appellant filed her initial application for service 
connection for cause of death of the Veteran in May 2004.  A 
February 2005 rating decision denied the claim as service 
treatment records did not show treatment for or complaints of 
any disease related to the pancreas and that there was no 
medical evidence showing that the Veteran's service-connected 
disabilities contributed materially or substantially to his 
death.  

In a June 2006 letter the appellant indicated that she 
submitted a notice of disagreement to the February 2005 
rating decision in February 2006.  A review of the claims 
file does not show that a notice of disagreement was received 
then.  A September 2007 transmittal slip indicates that a 
request was made for a copy of the notice of disagreement if 
a copy was available.  No copy of the February 2006 notice of 
agreement is contained in the claims file.  In June 2006 the 
appellant was notified by the RO that her June 2006 letter 
would be taken as a claim to reopen, and that it could not be 
accepted as an appeal of the February 2005 rating decision 
because it was not timely.  The January 2007 rating decision 
adjudicated the issue of whether new and material evidence 
had been submitted to reopen the previously denied claim for 
service connection for the cause of death.  The January 2008 
statement of the case advised the Veteran of the denial of 
the claim to reopen and of the regulations pertaining to that 
issue.  As such, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The evidence in record in February 2005 included the 
Veteran's service treatment records, the prior rating 
decision, VA and private post-service treatment records, 
including the Catholic Medical Center final hospital records 
dated in April 2005, and his death certificate.  The 
Veteran's final hospital records and death certificate show 
that he died of pancreatic cancer.  The Veteran's prior 
rating decisions show that he was service connected for 
degenerative joint disease of the left shoulder, right 
shoulder, left ankle, and right ankle; status post total left 
knee arthroplasty/degenerative joint disease of the right 
knee; status post total right knee arthroplasty/degenerative 
joint disease of the right knee; and posttraumatic stress 
disorder.  His post-service treatment records were numerous, 
and contained treatment for degenerative joint disease and 
pancreatic cancer including pain medications prescribed for 
both.

Evidence added to the claims file since February 2005 
includes a medical article relating to pancreatic cancer and 
aspirin use in women, and the appellant's May 2008 testimony.  
The article, entitle "A Prospective Study of Aspirin Use and 
the Risk of Pancreatic Cancer in Women" noted that few 
studies have examined the association between aspirin use and 
pancreatic cancer in humans, and that the results of these 
studies have been inconsistent.  The article also addresses a 
recent study of nearly 89,000 women which concluded that 
extended periods of regular aspirin use appeared to be 
associated with a statistically significant increased risk of 
pancreatic cancer among women.  The May 2008 testimony of the 
appellant showed her belief that, though the article 
addressed pancreatic cancer in women, that it also pertained 
to her late husband.  She testified that he had continually 
taken pain killers and aspirin for his degenerative joint 
disease for decades, and that she believed this led him to 
develop pancreatic cancer.  When asked if a physician had 
ever indicated to the appellant that the Veteran's use of 
aspirin or other pills had led to his development of 
pancreatic cancer, the appellant testified that no physician 
had made that statement or indication.

The article and the appellant's testimony are "new" in that 
they were not of record prior to the February 2005 rating 
decision; however, the evidence is not material in that, by 
itself or when considered with previous evidence of record, 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  Medical articles or treatises can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, the medical article submitted by the 
appellant was not accompanied by the opinion of any medical 
expert linking the Veteran's pancreatic cancer with his use 
of pain killers.  Additionally, the appellant testified that 
no physician had ever provided such an opinion, and the 
article in question specifically death with pancreatic cancer 
in women.  Thus, the medical article is insufficient to 
establish the required medical nexus opinion for causation.

Likewise, the appellant's testimony, while not, cannot be 
considered as material because it relies on the medical 
article that is unaccompanied by a professional medical 
opinion relating it to the Veteran, and because the question 
of medical diagnoses or causation can only be made by 
individuals possessing specialized training and knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing 
that lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness), see 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection cause 
of death are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for service connection 
for cause of death; the appeal is denied



____________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


